Citation Nr: 0617276	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1964 to April 1965 and again from May 1968 to August 
1969.  Personnel records reveal that he had service in the 
Republic of Vietnam during the Vietnam War.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which determined that new and material evidence had not been 
received sufficient to reopen a claim for service connection 
for PTSD.  

The veteran indicated on a November 2003 VA Form 9 that he 
wished to testify at a hearing before a Member of the Board.  
While a hearing was scheduled in August 2004, the veteran 
failed to report and has not requested that another hearing 
be scheduled.  The Board may decide the case on the evidence 
of record.  38 C.F.R. § 20.702(d). 

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for PTSD, but that additional development 
is necessary regarding the underlying service connection 
claim.  Accordingly, the matter of entitlement to service 
connection for PTSD, based on de novo review, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  In an unappealed May 1982 rating decision, the RO denied 
service connection for a nervous condition claimed as post 
traumatic stress neurosis, finding that the veteran did not 
have a diagnosis of PTSD.   

2.  Evidence received since the May 1982 decision includes a 
diagnosis of PTSD; it thus bears directly on the matter at 
hand, and it is so significant that it must be considered in 
order to fairly decide the merits of the claim.

CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for PTSD may be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156 
(effective prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  There is no 
need to discuss the impact of the VCAA on the matter resolved 
in the veteran's favor in the decision below.  

New and Material Evidence

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, with regard to the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he has PTSD due to stressful events 
during service.  

In May 1982, the RO denied the claim for service connection 
for PTSD, finding, essentially, that evidence received did 
not show a diagnosis of PTSD.  The veteran was notified of 
the decision and of his appellate rights, and he did not 
appeal.  The May 1982 RO decision is final.  38 U.S.C.A. 
§ 7105.  

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the May 1982 rating decision, the file 
contained only service medical records, statements from the 
veteran, and records of VA inpatient and outpatient treatment 
from 1980 to 1982.  These records did not show a diagnosis of 
PTSD.  

In May 1982, the RO denied service connection for PTSD, based 
largely on the lack of objective medical findings of a 
diagnosis of PTSD.

Records received since the May 1982 rating decision include 
the following: the veteran's May 2001 claim to reopen; the 
veteran's May 2002 statement of reported inservice stressor 
events; a May 2002 statement from a VA doctor, C.P. MD, 
stating that she and another VA physician separately 
diagnosed the veteran with PTSD in May 2001; numerous VA 
inpatient and outpatient treatment records for problems 
including PTSD; and service personnel records documenting 
service in Vietnam during the Vietnam war.  

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Since it includes medical records containing VA diagnoses of 
PTSD related to the veteran's reported inservice stressor 
events, this evidence bears directly on the bases for the 
previous denial of the claim (i.e., the matter at hand), and 
is also so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hence it is material.  

As new and material evidence has been received, the claim of 
entitlement to service connection for PTSD may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.

ORDER

As new and material evidence has been received to reopen the 
claim for service connection for PTSD, the claim is reopened, 
and, to that extent only, the appeal is granted.  


REMAND

The veteran has a VA diagnosis of PTSD related to inservice 
stressors.  The veteran's service personnel records verify 
that he served in Vietnam for a few months in the spring and 
summer of 1969.  In a statement received in May 2002, the 
veteran reported inservice stressful events including the 
following: attending two funerals (that of a very good friend 
and that of his sergeant) of men killed in Vietnam in March 
1969; the death of another good friend killed in action in 
Vietnam; serving on perimeter defense just outside of Tan Son 
Nhut Air Base where he was subject to indirect fire and 
sapper attacks from the Viet Cong; a June 1969 incident in 
Vietnam where a scooter just ahead of the vehicle the veteran 
was riding on was blown up; and an incident where he viewed 
critically wounded soldiers at the 3rd Field Hospital in 
Vietnam.  

While personnel records have been obtained, no attempt has 
been made to verify the veteran's reported inservice stressor 
events.  The veteran's representative specifically raised 
this point in his May 2006 brief.  The RO should contact the 
veteran and ask that he submit a detailed statement 
identifying with all possible specifics (date, location, 
unit, individuals involved, etc.), the stressful events he 
experienced during service.  Then the RO should use this 
information, and any pertinent records or information in the 
claims file, to submit a verification request letter to the 
U. S. Army and Joint Services Records Research Center (JSRRC) 
so that an attempt can be made to verify whether or not the 
veteran experienced the claimed events.  At least one of the 
reported stressor events involved the veteran's proximity to 
incoming fire at Tan Son Nhut Air Base in Vietnam, and the 
veteran's unit records were not searched to document the 
claimed stressor.  The Board also notes that other historical 
records such as the "Chronology of VC/NVA Attacks on the Ten 
Primary USAF Operating Bases in RVN from 1961 to 1973" have 
not been reviewed in an attempt to confirm the veteran's 
reported stressors.  In Pentecost v. Principi, 16 Vet. App. 
124 (2002), the United States Court of Appeals for Veterans 
Claims (Court) noted that it is not necessary to corroborate 
every detail of a stressor (such as the claimant's own 
personal involvement) under circumstances involving incoming 
enemy fire on one's unit.  See also Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  Therefore, the RO should emphasize to the 
veteran that he must provide specific information regarding 
his unit(s) and approximate dates of any incoming fire.  The 
information should be forwarded to JSRRC to determine whether 
the unit(s) to which the veteran was attached were indeed 
exposed to incoming fire when he was with them.   

The veteran has a VA diagnosis of PTSD based on his reported 
(but presently unverified) stressors.  If a stressor event is 
verified, the veteran should be sent for a VA psychiatric 
examination to determine whether it is at least as likely as 
not that he has a PTSD due to a verified stressor event.    
    
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
notes that recent pertinent caselaw has provided additional 
guidance as to the exact nature and extent of these duties.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
see also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).  The RO should take this opportunity to ensure such 
compliance, especially in light of recent pertinent caselaw.      

For the reasons stated above, this matter is REMANDED for the 
following:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claim of entitlement 
to service connection for PTSD, which 
provides the notices required under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
caselaw.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005); See 
also Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The veteran should also be asked to 
provide specific information regarding 
the stressor event(s) he alleges occurred 
during service, and particularly those he 
reported as having occurred while he 
served in Vietnam in the spring and 
summer of 1969.  He should be advised 
that this information is critical to his 
claim. 

3.  The information the veteran provides 
in response to the request above should 
be forwarded to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
at 7701 Telegraph Road, Kingman Building, 
Room 2C08, Alexandria, VA 22315-3802, for 
verification of the stressors claimed by 
the veteran, specifically whether the 
unit(s) to which he was attached came 
under enemy fire while he was with them.  
Specifically, JSRRC should provide to VA 
copies of the veteran's unit records, for 
the time period he was in Vietnam.

4.  If, and only if, an inservice 
stressor event is verified by the JSRRC 
report, then the veteran should then be 
scheduled for a VA psychiatric 
examination to determine whether it is at 
least as likely as not that he has PTSD 
(under DSM-IV criteria) related to the 
verified event(s) in service.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for any opinion 
given and should reconcile the opinion 
with any competing medical evidence of 
record.      

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal on a de novo basis.  
If any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


